--------------------------------------------------------------------------------

Exhibit 10.1

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement ("Agreement") dated August 5,
2020 is entered into by and between Net 1 UEPS Technologies, Inc., a Florida
corporation ("Company"), and Herman G. Kotzé ("Executive"), effective as of
August 5, 2020 (the "Effective Date"), with respect to Executive's separation
from the Company.

WHEREAS, Executive is currently employed by the Company as Chief Executive
Officer and is a member of the Company's Board of Directors (the "Board");

WHEREAS, the Company and Executive agree that Executive's last day of employment
with the Company is expected to be September 30, 2020, subject to the terms of
this Agreement; and

WHEREAS, the parties wish to resolve any and all disputes that they may have
against each other arising out of or in any way related to Executive's
employment with the Company or separation therefrom.

NOW, THEREFORE, it is agreed by and between the undersigned as follows:

1. Separation from Employment; Resignation from Board.

(a) Executive's employment with the Company will end on September 30, 2020,
unless earlier terminated by the Company for Cause (as defined herein) or if
mutually agreed by Executive and the Company (the "Separation Date"). The
Company shall pay Executive his salary earned through September 30, 2020
irrespective of the Separation Date, unless Executive's employment is earlier
terminated for Cause, in which case he shall be paid through the Separation
Date.  The salary paid to Executive under this Section shall be payable at such
times and in such manner consistent with past practice, and such salary shall
not be reduced during the period between the Effective Date and September 30,
2020 or the Separation Date, as applicable.  In addition, the Company shall pay
Executive all accrued, unused paid time off in accordance with the Company's
standard practice.  For purposes of this Agreement, Cause is defined as:  (A) a
finding by a court of competent jurisdiction that Executive engaged in an act of
fraud, embezzlement, theft or misappropriation of the funds of the Company, or
Executive's plea of guilty or nolo contendere or conviction of a felony or any
crime involving moral turpitude, fraud, embezzlement, or theft; or (B)
Executive's engagement in illegal conduct or misconduct that is materially and
demonstrably injurious to the Company.

(b) Except with respect to Finbond, Executive hereby resigns from the Company's
Board of Directors and from all officer positions of the Company and all of its
subsidiaries and any other companies in which the Company owns an equity
interest, effective as of the Separation Date, unless otherwise agreed to in
writing between Executive and the Company, with no further action required by
either Executive or the Board to make such resignation effective.  Nothing in
this Agreement requires Executive to resign from the Board of Directors of
Finbond and Executive is not hereby resigning therefrom.

1

--------------------------------------------------------------------------------

2. Severance Payment.  In consideration of, and conditional upon, Executive
signing this Agreement and agreeing to comply with the terms and conditions
herein, the Company agrees to pay Executive the following amounts, and provided
that Executive has not been terminated for Cause prior to the Separation Date
and executes the Supplemental Release attached hereto as Exhibit A within 5 days
of the Separation Date:

(a) the Company will (i) pay (or cause another Company Party (as defined below)
to pay) to Executive (or to his estate, if applicable), salary continuation from
October 1, 2020 through November 30, 2020 based on the Company's regular payroll
period(s), less applicable withholdings and deductions; and

(b) the Company will cause (i) the 50,000 outstanding and unvested time-based
restricted stock awards granted to Executive on August 23, 2017 and (ii) the
66,800 outstanding and unvested time-based stock awards granted to Executive on
February 21, 2020 to become fully vested as of the Separation Date.  All other
outstanding equity awards issued by the Company to the Executive, including
performance-based restricted stock awards, will be forfeited and of no further
force or effect as of the Separation Date. 

3. Consulting Agreement.  The Company and Executive agree to enter into the
consulting agreement attached hereto as Exhibit B (the "Consulting Agreement").

4. Release by Executive.  Executive hereby releases the Company Parties (as
defined below) from all (if any) claims whether contractual, statutory or
otherwise and which Executive has or may have against the Company, its
subsidiaries, parent companies, predecessors, successors, and affiliates, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the "Company Parties") arising out of or in
connection with Executive's employment or its termination, or as a consequence
of Executive's position as a director of the Company or its termination and
including for the avoidance of doubt all claims (if any) arising out of or in
connection with any equity entitlements, but excluding:

(i) any claims in respect of accrued pension rights;

(ii) any claims arising based on the Company's breach or failure to comply with
its obligations under this Agreement;

(iii) any rights Executive has under applicable workers compensation laws;

(iv) any claims under any directors and officers liability insurance policy
maintained by the Company for the benefit of officers and directors; and

(v) any indemnification rights or protections that are generally applicable to
former employees, consultants, directors or officers of the Company under state
or other law or the charter, articles of incorporation, or bylaws of the
Company.

2

--------------------------------------------------------------------------------

5. Release by Company.  In consideration for the general release by Executive,
the Company, on behalf of the Company Parties, hereby fully, forever,
unconditionally and irrevocably releases and discharges Executive and each of
Executive's affiliates, spouse, successors, executors, administrators, agents,
heirs and assigns (together with Executive, the "Executive Parties") from all
claims, demands, causes of action, liabilities, charges, complaints, actions,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, and expenses (including attorneys' fees and costs), of every kind
and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, that any of the Company Parties ever had
or now have against any or all of the Executive Parties, however originating or
existing, from the beginning of time through the Effective Date, including, but
not limited to, any and all claims arising out of or relating to the
relationship between Executive and the Company, the services performed by
Executive for the Company, Executive's cessation of services to the Company, or
otherwise.  Notwithstanding anything in this Agreement to the contrary, the
claims released in this Section 5 (the "Company Released Claims") do not
include, and nothing contained herein shall operate to release any of
Executive's promises and obligations under this Agreement (including the
Exhibits hereto) or with respect to any fraud or gross negligence of Executive
in the performance of his duties.  The Company hereby covenants, promises and
agrees not to, and agrees to cause each of the other Company Parties not to,
bring any action or claim, legal, equitable or otherwise, asserting or relating
to any Company Released Claims (i) in any court of any jurisdiction or in any
agency or other unit of any governmental authority, local, state, national or
foreign, (ii) with any arbitral body, forum or arbitration tribunal, or (iii) in
any mediation proceeding, against any of the Executive Parties; provided,
however, that the foregoing covenant not to sue shall not apply to or prohibit
enforcement of the terms of this Agreement.

6. Restrictive Covenants and other Acknowledgements.

6.1 Covenant not to Disclose.

During and after Executive's employment with the Company, Executive will not
use, disclose, or reveal to any third party any Confidential Information
(defined below) except when acting in good faith within the scope of Executive's
duties, with prior written authorization from the Board, or in exercising a
legal right to communicate with a government agency.  Nothing in this Section
shall be deemed to limit Executive's non-disclosure obligations under any
applicable rule, statute, regulation or other Company policy.

As used in this Agreement, the term "Confidential Information" means all
information belonging to, or otherwise relating to the business of the Company,
which is not generally known, regardless of the manner in which it is stored or
conveyed to Executive.  Confidential Information includes the Company's trade
secrets, formulae and processes, as well as other proprietary knowledge,
information, know-how and non-public intellectual property rights.  Confidential
Information also includes the Company's product specifications, ideas,
conceptions and compilations of data, whether or not patentable or copyrightable
and whether or not conceived, originated, discovered or developed in whole or in
part by Executive.  For example, Confidential Information includes, without
limitation, information concerning the Company's software and code, encryption,
algorithms, business plans, operations, products, financial and business
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, current and prospective customers, licensees or licensors;
information received from third parties (such as consultants, co-venturers,
etc.) under confidential conditions; and other valuable financial, commercial,
business, technical or marketing information concerning the Company or any of
the products or services made, developed or sold by the Company.  Confidential
Information does not include information that:  (A) was generally known to the
relevant public or industry at the time of disclosure; (B) was lawfully received
by Executive from a third party; or (C) was known to Executive prior to receipt
from the Company; provided that, in each case, such exceptions apply only if
such public knowledge or possession by an independent third party was without
breach by Executive or any third party of any obligation of confidentiality or
non-use, including but not limited to the obligations and restrictions set forth
in this Agreement.

3

--------------------------------------------------------------------------------

Upon termination of Executive's employment with the Company for any reason,
Executive will, within three (3) days, return all Company property, including,
without limitation, any documents, physical and electronic files, customer
lists, notes, records, technical reports, procedures or specifications, market
research reports, correspondence, plans, research, notebooks, drawings, employee
lists, and Executive shall retain no copies thereof.  Notwithstanding anything
herein to the contrary, the terms of this Section are not intended to and shall
not be interpreted so as to prohibit Executive from (i) utilizing Company
property and Confidential Information for purposes of performing his duties
under the Consulting Agreement, following the termination of which, Executive
shall return any remaining Company property in his possession, and/or (ii)
disclosing Confidential Information as may be required by any demand, order,
law, rule or regulation of any court, governmental  agency or regulatory
authority; provided, that if any such disclosure is required, Executive will use
reasonable best efforts to cooperate with the Company to preserve the
confidential nature of the Confidential Information in question.

6.2 Covenant not to Compete, Etc.

Each of the parties to this Agreement agree that the terms and conditions in the
Restraint of Trade Agreement dated as of November 7, 2003, by and among Newshelf
713 (Proprietary) Limited ("Newshelf"), Net 1 UEPS Technologies, Inc. and
Executive, a copy of which is attached hereto as Exhibit C (the "Restraint of
Trade Agreement") shall continue to apply and be in force following the
Separation Date through May 31, 2021 (the "ROTA Termination Date"). pursuant to
the terms of such agreement; on and after the ROTA Termination Date, the
Restraint of Trade Agreement is hereby deemed null and void and of no further
force or effect. Notwithstanding the foregoing, the Company agrees that
Executive may participate or otherwise be involved, as an investor or otherwise,
in an acquisition from the Company of any one or more of the businesses
identified on Exhibit D (the "Ceevo Group") or any other business venture
involving the Ceevo Group and the operation thereafter, and that to the extent
that such participation or involvement would contravene the Restraint of Trade
Agreement while in effect, the Company Parties hereby waive compliance
therewith. Without limiting the generality of the forgoing,  any waiver granted
under this Section 6.2 and/or waiver of the Restraint of Trade Agreement as
provided in this Section 6.2 (collectively, the "ROTA Waiver") is hereby also
deemed a waiver of Section 6.1  and Section 7 of this Agreement to the extent
such sections may apply with respect to the Ceevo Group.  Furthermore, the
Company hereby agrees that Executive's ongoing directorship with Finbond does
not constitute a breach of the Restraint of Trade Agreement nor of any other
provision of this Agreement, the applicability of which to such directorship is
hereby waived by the Company.

4

--------------------------------------------------------------------------------

6.3 Company Policies and Securities Laws

Executive acknowledges that he remains subject to the Company's existing insider
trading policy following the Separation Date.  In addition, Executive
acknowledges that he must comply with all laws with respect to the securities of
the Company following the Separation Date.

6.4 Remedies for Breach.  In the event of Executive's actual or threatened
breach of the provisions of this Agreement (including but not limited to a
breach of the Restraint of Trade Agreement), the Company, in addition to all
other rights, shall be entitled to a temporary and permanent injunction from a
court restraining Executive from breaching this Agreement and shall be entitled
to terminate all payments under this Agreement without notice upon a finding of
breach of Executive by a court of competent jurisdiction.

7. Rights in Developments.

(a) Executive acknowledges and agrees that all Inventions (defined below) which
Executive has made, conceives, reduces to practice or developed (in whole or in
part, either alone or jointly with others) at any time during Executive's
employment with the Company whether prior to or during the term of this
Agreement (up to the Separation Date) shall be the sole and exclusive property
of the Company.  Unless the Company decides otherwise, the Company shall be the
sole owner of all rights in connection therewith.  All patented, patent-pending
and copyright-protected Inventions are and at all times shall remain "work made
for hire." Executive hereby assigns to the Company any and all of Executive's
rights to any Inventions, absolutely and forever, throughout the world and for
the full term of each and every such right, including renewal or extension of
any such term, provided that this Agreement does not apply to an Invention for
which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on Executive's own time,
unless (i) the Invention relates directly to the Restricted Business; or (ii)
the Invention results from any work performed by Executive for the Company.  The
term "Inventions" means any works of authorship, discoveries, formulae,
encryption, processes, improvements, inventions, designs, drawings,
specifications, notes, graphics, source and other code, trade secrets,
technologies, algorithms, computer programs, audio, video or other files or
content, ideas, designs, processes, techniques, transaction authentication,
payments processing, know-how and data, whether or not patentable or
copyrightable, made, conceived, reduced to practice or developed by Executive,
either alone or jointly with others, during Executive's employment.

(b) Executive agrees to perform all acts deemed necessary or desirable by the
Company to permit and assist the Company, at the Company's expense, in
evidencing, perfecting, obtaining, maintaining, defending and enforcing the
Company's rights and/or Executive's assignment with respect to such Inventions
in any and all countries.  Such acts may include, without limitation, execution
of documents and assistance or cooperation in legal proceedings.

5

--------------------------------------------------------------------------------

(c) Executive agrees to assist the Company in obtaining patents or copyrights on
any Inventions assigned to the Company that the Company, in its sole discretion,
seeks to patent or copyright.  Executive also agrees to sign all documents, and
do all things necessary to obtain such patents or copyrights, to further assign
them to the Company and to protect the Company against infringement by other
parties.  Executive agrees that while employed by the Company or while providing
Services (as defined in the Consulting Agreement), such actions will be without
additional compensation, but at no expense to Executive.

(d) All information and records regarding all Inventions, and all copies
thereof, shall be the property of the Company as to any Inventions within the
meaning of this Agreement.  Such records should be considered proprietary
information of the Company and are subject to the provisions of this Agreement. 
In addition, Executive agrees to promptly surrender all such records and
information, and all copies thereof, at the request of the Company, or within
three (3) days after termination of Executive's employment.

8. Indemnification.  Nothing in this Agreement is intended to or should be
construed to contradict, modify, diminish or alter any rights of Executive to
indemnification under the articles of incorporation or the bylaws of the Company
or applicable state law, any rights of Executive under any insurance policy of
the Company, or any rights of Executive to enforce the terms of this Agreement.
For a period of six (6) years after the Effective Date, the Company shall not
amend, repeal or modify any provision in the Company's articles of incorporation
or bylaws relating to the exculpation or indemnification of any current or
former officer or director (unless required by law) that would be considered
adverse to the Executive, it being the intent of the parties that the officers
and directors of the Company shall continue to be entitled to such exculpation
and indemnification to the fullest extent of the law. The Company shall maintain
its existing officers' and directors' liability insurance, or other liability
insurance held by the Company that covers events occurring prior to the
Effective Date, on terms and in amounts no less favorable to its officers and
directors than its existing officers' and director's liability insurance for a
period of six (6) years after Effective Date. If the Company or any of its
successors or assigns (a) shall consolidate with or merge into any other person
or entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (b) shall transfer all or substantially all of
its properties and assets to any person or entity, then, and in each such case,
proper provisions shall be made so that the successors and assigns of the
Company shall assume all of the obligations set forth in this paragraph. The
provisions of this Section are intended for the benefit of, and will be
enforceable by, Executive and Executive's heirs and representatives, and are in
addition to, and not in substitution for, any other rights to indemnification or
contribution that Executive may have had by contract or otherwise.

9. Publicity; Non-disparagement. 

(a) Neither party will issue, absent prior written consent of the other party,
any press release or make any public announcement with respect to this Agreement
or the employment or consulting relationship between them, or the ending of such
relationship (except as required by applicable securities laws or exchange
requirements). 

(b) To the extent permitted by law, from and after the Effective Date, Executive
shall not, in public or private, make any false, disparaging, derogatory or
defamatory statements to any person or entity, including, but not limited to,
any media outlet, industry group, financial institution or current or former
employee, current or future board member, consultant, client or customer of the
Company, regarding the Company or the Company's business affairs, business
prospects, or financial condition.  In turn, and to the extent permitted by law,
from and after the Effective Date, the Company shall not, and shall cause its
senior management team, Board members and other Company Parties not to, in
public or private, make any false, disparaging, derogatory or defamatory
statements about Executive to any person or entity, including, but not limited
to, any media outlet, industry group, financial institution or current or former
employee, board member, consultant, client or customer of the Company. 
Notwithstanding the foregoing, it shall not be a breach of this provision, or of
this Agreement, for any person to provide testimony or make any statement (i) to
any court, government agency or law enforcement authority when required to do so
by subpoena, court order, law or administrative regulation, (ii) to any
securities regulator or stock exchange or market when required to do so by
subpoena, court order, law or administrative regulation, if in either of the
foregoing cases, he or she reasonably believes such testimony or statement to be
truthful, even if disparaging or derogatory; or (iii) as reasonably necessary in
any legal action to enforce the terms of this Agreement.

6

--------------------------------------------------------------------------------

10. General Provisions.

(a) Successors and Assigns.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.  Executive shall not be entitled to
assign any of his rights or obligations under this Agreement.

(b) Waiver.  Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

(c) Modification; Severability.  In the event any provision of this Agreement is
found to be unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to allow enforceability of the
provision as so limited, it being intended that the parties shall receive the
benefit contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

(d) Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York.  Each party consents to the
jurisdiction and venue of the state or federal courts in the State of New York,
as applicable, in any action, suit, or proceeding arising out of or relating to
this Agreement.

(e) Notices.  All notices, requests, demands, and other communications under
this Agreement shall be in writing signed by or on behalf of the party making
the same and shall be deemed to have been duly given when delivered in person,
or by email with receipt confirmed  addressed to the other party as set forth on
the signature pages hereof.  Either party may change the designated person or
address to which notices are to be sent by giving written notice to the other
party in the manner set forth herein.

7

--------------------------------------------------------------------------------

(f) Third Party Beneficiaries.  The Executive Parties and the Company Parties
are express third party beneficiaries of this Agreement and the rights and
remedies conferred hereunder.  Except for the Executive Parties and the Company
Parties, nothing in this Agreement is intended to confer benefits, rights or
remedies unto any person or entity other than the parties and their permitted
successors and assigns.

(g) Counterparts.  This Agreement may be executed in counterparts and by
facsimile or electronic mail, and each counterpart and facsimile or electronic
transmission shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. For all purposes, a facsimile copy or electronic copy of this
Agreement, including the signature pages hereto, shall be deemed an original.

(h) Entire Agreement.  This Agreement (including all exhibits attached to this
Agreement, which are incorporated herein by this reference) constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral; provided, however, that this provision
is not intended to abrogate any other written agreement between the parties
executed with or after this Agreement.  This Agreement may be amended or
modified only with the written consent of the Company and Executive.

11. Legal Fees.  Company shall reimburse Executive for his reasonable legal fees
up to $20,000 incurred in connection with the negotiation of this Agreement and
the ancillary agreements.

[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW TO BE EFFECTIVE AS OF THE
EFFECTIVE DATE.

 

Net 1 UEPS Technologies, Inc.

 

 

Dated:  __August 5, 2020__________

By:___/s/ Alex Smith______________

Name: Alexander M.R. Smith

Title: Chief Financial Officer

Notice Address:  alex.smith@net1.com

Net 1 UEPS Technologies, Inc.

President Place, 4th floor

Cnr. Jan Smuts Avenue and Bolton Road

Rosebank, Johannesburg

South Africa

Attention: Alex Smith / Simone Joynt

 

 

Dated:_______August 5, 2020__________

_______/s/ Herman G. Kotzé ______

Herman G. Kotzé

Notice Address: xxx

xxx

Attention: Herman Kotzé


--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL RELEASE

To be executed following the Separation Date

 As a material inducement to Net 1 UEPS Technologies, Inc. (the "Company"), to
provide me with the monetary and non-monetary benefits set forth in the
separation agreement and release, entered into by and between me and the
Company, dated as of [___, 2020], to which this Supplemental Release is attached
as Exhibit A (the "Agreement"), I, Herman G. Kotze , individually and on behalf
of myself, my heirs, executors, administrators, successors, and assigns,
knowingly and voluntarily hereby release and forever discharge the Company
Parties (as defined in the Agreement) from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorney fees, damages, indemnities
and obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, whether arising
from or relating to my employment with the Company and the termination of that
employment, or any other matter of basis.

 Without limiting the generality of the foregoing, this Supplemental Release
includes, but is not limited to, (i) any rights or claims arising under any
federal, state, or local constitution, statute, ordinance, or regulation, (ii)
any rights or claims under any plan, program, policy, agreement, contract,
understanding or promise, express or implied, written or oral, formal or
informal, between the Company or any of the Company Parties and myself; (iii)
any claim for unpaid compensation, wages, bonus or incentive compensation,
profits, commission, equity, securities, benefits, vacation, severance pay,
and/or other fringe benefit of the Company or any of the other Company Parties;
(iv) any rights or claims under any common law theory, including for alleged
tortious, negligent, defamatory and/or fraudulent conduct; and (v) any claim for
equitable relief or recover of punitive, compensator, or other damages or
monies, including attorney's fees or costs.

Notwithstanding the foregoing, I acknowledge and agree that nothing in this
Supplemental Release will serve to waive or impair (i) any claims or rights
that, pursuant to law, cannot be legally waived or subject to a release of this
kind.

Dated:  _____________________________

________________________________

Herman G. Kotzé

Notice Address: xxx

xxx

Attention: Herman Kotzé


--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

--------------------------------------------------------------------------------

CONSULTING AGREEMENT 

This Consulting Agreement ("Agreement") is entered into by and between Net 1
UEPS Technologies, Inc., a Florida corporation ("Company"), and Herman Kotzé
("Consultant") effective as December 1, 2020 (the "Effective Date").

WHEREAS, the Company wishes to engage Consultant on a consulting basis for a
limited period of time.

1. Retention of Services.  Effective December 1, 2020, the Company shall retain
Consultant, and Consultant agrees to be retained by the Company on a consulting
basis to consult with the Company on such matters as the Company may reasonably
request from time to time (the "Services") for a period of six months until May
31, 2021 ("Consulting Period") unless terminated earlier in accordance with
Section 1(h) hereof.  Consultant shall report to the Chairman of the Board of
Directors or his designee.  For purposes of clarity, Consultant shall act in an
advisory role only and shall not be authorized to act on behalf of the Company
or otherwise direct the business of the Company without the approval of the
Chairman or his designee.  The Consulting Period may only be extended by written
mutual agreement of the parties.

(a) Consulting Fees.  During the Consulting Period, Consultant shall receive a
consulting fee in the amount of $30,000 per month, plus any applicable
value-added tax (VAT), prorated for a partial month ("Consulting Fee").  The
Consulting Fee shall be payable monthly in arrears by the Company on the last
business day of the month following the month in which the Services were
rendered.  Upon the termination of this Agreement, Consultant shall be entitled
to receive all unpaid Consulting Fees accrued up to the date of termination.

(b) Independent Contractor Relationship.  During the Consulting Period,
Consultant's relationship with the Company will be that of an independent
contractor, and nothing in this Agreement is intended to, or should be construed
to, create a partnership, agency, joint venture or employment relationship. 
Consultant will not be entitled to any of the benefits that the Company may make
available to its employees, including, but not limited to, group health, life
insurance, profit-sharing or retirement benefits, paid vacation, holidays or
sick leave.  Consultant will be solely responsible for obtaining any business or
similar licenses required by any governmental authority for him to perform the
Services.  Consultant will be solely responsible for, and will file on a timely
basis, all tax returns and payments required to be filed with, or made to, any
tax authority with respect to the Services and receipt of compensation under
this Agreement.

This Agreement constitutes a contract for the provision of services and not a
contract of employment.  As such, the Consultant shall bear exclusive
responsibility for the payment of any National Insurance, income tax and any
other form of taxation or social security cost ("Taxation") in respect of
payments made to him under this Agreement including the payment of Taxation. 
Consultant shall indemnify the Company against any liability, loss, damage,
cost, claim or expense for the employee portion of any such loss that the
Company suffers or incurs as a result of any claims against the Company arising
out of the Consultant being found to be an employee of the Company (including,
without limitation, any claims against the Company for any Taxation and other
contributions required by law to be paid by employees in respect of any
Consulting Fees made to the Consultant under this Agreement).

--------------------------------------------------------------------------------

Without prejudice to the indemnity in this Section 1(b), if, for any reason, the
Company shall become liable to pay, or shall pay, any Taxation or other payments
as referred to in this Section 1(b), the Company shall be entitled to deduct
from any amounts payable to the Consultant all amounts so paid or required to be
paid by the Company and, to the extent that any amount of taxes paid or required
to be paid by the Consultant shall exceed the amounts payable by the Company to
the Consultant, the Consultant shall indemnify the Company in respect of such
liability and shall, upon demand, forthwith reimburse the Company such excess.

(c) Method of Performing Services.  In accordance with the Company's objectives,
Consultant will determine the method, details and means of performing the
Services within the parameters established by the Company.  The Company shall
have no right to, and shall not, control the manner or determine the method of
performing the Services.  Consultant shall provide the Services to the
reasonable satisfaction of the Company and in compliance with all applicable
laws. 

(d) Workplace, Hours and Instrumentalities.  Consultant may perform the Services
at any place or location as determined by Consultant.  Consultant shall also
determine the days and times for performing the Services; provided, in no event
shall Consultant be required to provide Services in excess of 40 hours per
month.  Consultant agrees to provide all equipment, supplies and
instrumentalities, if any, required to perform the Services.  Consultant shall
be reimbursed by the Company for ordinary, necessary and reasonable business
expenses, including travel expenses, consistent with the budget approved by the
Company and incurred by Consultant in the performance of the Services hereunder;
provided such expenses have been (a) documented by Consultant in accordance with
the Company's policies and applicable law and (b) all expenses have been
specifically approved in advance in writing by an authorized officer of the
Company.  In all events, acceptable documentation of expenses must be submitted
to the Company no later than sixty (60) days following the date such expenses
were incurred, and the Company shall reimburse Consultant within thirty (30)
days following receipt of such documented expenses.

(e) Ownership and Return of Company Property.  All materials (including, without
limitation, documents, technology, research, reports, drawings, models,
apparatus, designs, lists, all other tangible media of expression), equipment,
documents, data, and other property furnished to Consultant by the Company or
made by Consultant in the performance of the Services under this Agreement
(collectively, the "Company Property") are the sole and exclusive property of
the Company.  Upon termination of this Agreement and after the Consulting
Period, or at any time upon the Company's request, Consultant shall destroy or
deliver to the Company, at the Company's option:  (a) all Company Property and
(b) all tangible media of expression in Consultant's possession or control which
incorporate or contain any Confidential Information (as defined herein).

(f) Observance of Company Rules.  At all times while on the Company's premises,
Consultant will observe the Company's rules and regulations with respect to
conduct, health and safety and protection of persons and property.

2

--------------------------------------------------------------------------------

(g) Non-Exclusivity; No Conflict of Interest.  This Agreement is not exclusive
for either party; provided that Consultant shall not perform work or accept an
obligation inconsistent or incompatible with Consultant's obligations, or the
scope of the Services rendered for Company under this Agreement.

(h) Termination.  Notwithstanding the Consulting Period of this Agreement, this
Agreement may be terminated as follows:

i. Termination by Company.  Company may terminate this Agreement at any time,
with termination effective ninety (90) days after Company's delivery to
Consultant of written notice of termination.  In such case, the Company shall
pay to Consultant as a termination payment an amount equal to 100% of the
Consulting Fees that would have been paid to Consultant from the termination
date through the end of the Consulting Period had this Agreement not been
terminated (the "Termination Payment").  Such payment, if any, shall be made
within fifteen (15) days of the date this Agreement terminates.

ii. Termination by Consultant.  Consultant may terminate this Agreement at any
time, with such termination effective ninety (90) days after Consultant's
delivery to Company of written notice of termination.  In such case, no further
payments under this Agreement shall be made to Consultant by the Company other
than Consulting Fees accrued through the termination date and reimbursement for
any expenses incurred by Consultant through the termination date.

iii. Termination for Material Breach.  Either party may terminate this Agreement
at any time in the event that the other party is in material breach of any
material provision of this Agreement and fails to cure such breach within
fifteen (15) days following receipt of written notice from the non-breaching
party of such breach, with such termination to be effective immediately upon
written notice to the breaching party. In such case, no further payments under
this Agreement shall be made to Consultant by the Company other than Consulting
Fees accrued through the termination date and reimbursement for any expenses
incurred by Consultant through the termination date.

2. Indemnification.  Nothing in this Agreement is intended to or should be
construed to contradict, modify, diminish or alter any rights of Consultant to
indemnification under the articles of incorporation or the bylaws of the Company
or applicable state law, any rights of Consultant under any insurance policy of
the Company, or any rights of Consultant to enforce the terms of this Agreement.

3. Publicity; Non-disparagement.

(a) Neither party will issue, absent prior written consent of the other party,
any press release or make any public announcement with respect to this Agreement
or the consulting relationship between them, or the ending of such relationship
(except as required by applicable securities laws or exchange requirements).

(b) To the extent permitted by law, from and after the Effective Date,
Consultant shall not, in public or private, make any false, disparaging,
derogatory or defamatory statements to any person or entity, including, but not
limited to, any media outlet, industry group, financial institution or current
or former employee, current or future board member, consultant, client or
customer of the Company, regarding the Company or the Company's business
affairs, business prospects, or financial condition.  In turn, and to the extent
permitted by law, from and after the Effective Date, the Company shall not, and
shall cause its senior management team, Board members and other Company Parties
not to, in public or private, make any false, disparaging, derogatory or
defamatory statements about Consultant to any person or entity, including, but
not limited to, any media outlet, industry group, financial institution or
current or former employee, board member, consultant, client or customer of the
Company.  Notwithstanding the foregoing, it shall not be a breach of this
provision, or of this Agreement, for any person to provide testimony or make any
statement (i) to any court, government agency or law enforcement authority when
required to do so by subpoena, court order, law or administrative regulation,
(ii) to any securities regulator or stock exchange or market when required to do
so by subpoena, court order, law or administrative regulation, if in either of
the foregoing cases, he or she reasonably believes such testimony or statement
to be truthful, even if disparaging or derogatory; or (iii) as reasonably
necessary in any legal action to enforce the terms of this Agreement.

3

--------------------------------------------------------------------------------

4. General Provisions.

a. Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  Consultant shall not be entitled to assign any of
his rights or obligations under this Agreement.

b. Waiver.  Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

c. Modification; Severability.  In the event any provision of this Agreement is
found to be unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to allow enforceability of the
provision as so limited, it being intended that the parties shall receive the
benefit contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

d. Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York.  Each party consents to the
jurisdiction and venue of the state or federal courts in the State of New York,
as applicable, in any action, suit, or proceeding arising out of or relating to
this Agreement.

e. Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing signed by or on behalf of the party making the
same and shall be deemed to have been duly given when delivered in person, or 
by email with receipt confirmed  addressed to the other party as set forth on
the signature pages hereof.  Either party may change the designated person or
address to which notices are to be sent by giving written notice to the other
party in the manner set forth herein.

4

--------------------------------------------------------------------------------

f. Counterparts.  This Agreement may be executed in counterparts and by
facsimile or electronic mail, and each counterpart and facsimile or electronic
transmission shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  For all purposes, a facsimile copy or electronic copy of this
Agreement, including the signature pages hereto, shall be deemed an original.

g. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral; provided, however, that this provision is not intended to
abrogate any other written agreement between the parties executed with or after
this Agreement or the obligations and restrictive covenants set forth in the
Separation and Release of Claims Agreement by and among the Company and the
Consultant dated August 5, 2020.  This Agreement may be amended or modified only
with the written consent of the Company and Consultant.

[SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------

NOW, THEREFORE, is agreed by and between the undersigned as follows:

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW TO BE EFFECTIVE AS OF THE
EFFECTIVE DATE.

 

Net 1 UEPS Technologies, Inc.

 

 

Dated:  __ August 5, 2020______________

__/s/ Alex Smith_______________________

Alexander M.R Smith

Notice Address: alex.smith@net1.com

Net 1 UEPS Technologies, Inc.

President Place, 4th floor

Cnr. Jan Smuts Avenue and Bolton Road

Rosebank, Johannesburg

South Africa

Attention: Alexander Smith/Simone Joynt

 

Dated:  __August 5, 2020__________

___/s/ Herman G. Kotzé__________________

Herman Kotzé

Notice Address: xxx

xxx





6

--------------------------------------------------------------------------------

EXHIBIT C

RESTRAINT OF TRADE AGREEMENT

--------------------------------------------------------------------------------

[exhibit10-1xm005.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm006.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm007.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm008.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm009.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm010.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm011.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm012.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm013.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm001.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm002.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm003.jpg]

--------------------------------------------------------------------------------

[exhibit10-1xm004.jpg]

--------------------------------------------------------------------------------

EXHIBIT D

CEEVO GROUP AND RELATED ENTITIES CHART

 

--------------------------------------------------------------------------------

 

[exhibit10-1xm014.jpg]






Page 1 of 2

--------------------------------------------------------------------------------

[exhibit10-1xm015.jpg]






Page 2 of 2

--------------------------------------------------------------------------------